Citation Nr: 1542765	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to September 1997 and January 2001 to July 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, the claims on appeal were remanded for additional evidentiary development.  They have now been returned to the Board for further appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  The VBMS review revealed that additional VA examination was conducted in May 2014.  While this examination primarily pertained to the left knee and not the right knee (currently on appeal), it is noted that an X-ray of the right knee was conducted.  As to the current claim, a waiver of this evidence is not of record.  To the extent that the newly submitted evidence pertains to the right knee claim stemming from the June 2009 substantive appeal, as this evidence is cumulative or redundant of evidence previously considered, waiver of initial AOJ consideration is not warranted.  In particular, the X-ray of the right knee in 2014 (which was negative) does not contain additional medical findings not already of record that will be the basis of the Board's decision.  Thus, the right knee X-ray is therefore essentially cumulative of the evidence already of record.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2015).  



FINDINGS OF FACT

1.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  

2.  A left ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a February 2007 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  Additional VCAA letters were sent in May 2013 and June 2013.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of available service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  As acknowledged by the Board in the September 2012 remand decision, the complete STRs are unavailable for review as per a Formal Finding issued in August 2007.  It was further noted that all attempts to obtain the missing STRs were unsuccessful.  As previously stated, in cases where a veteran's service records are unavailable, a heightened duty exists to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where a veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  However, missing or damaged STRs alone, while indeed unfortunate, do not obviate the need for the Veteran to have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, supra.  

In this case, VA has previously made unsuccessful attempts to obtain or reconstruct the missing records.  Additional attempt was made subsequent to the 2012 remand and a right knee X-ray from April 2001 was received and added to the claims file.  Moreover, there are records as provided by VA which reflect treatment at a military treatment facility during the second period of his active service.  These records reflect that the Veteran suffered a sprain of the foot in January 2006.  Thus, the Board concludes that VA's heightened duty to assist the Veteran is satisfied, and there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in May 2013 which, as detailed below, addressed the etiologies of right knee and left ankle disorders.  The examiner's opinions were based upon review of all available VA treatment records and examination of the Veteran (but see the more detailed discussion of the examination in the analysis portion below).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Residuals of a Right Knee Injury
and Residuals of a Left Ankle Sprain

Background

In December 2006, the Veteran filed a claim for service connection for residuals of a right knee injury and for residuals of a left ankle sprain.  He indicated that these conditions began in 2001 and that he was treated for such until discharge in 2006.  

As reported earlier, the Veteran's complete STRs are unavailable.  However, as already noted, recently added to the file was an April 2001 X-ray of the right knee.  It was noted that the Veteran suffered right knee pain after falling two weeks earlier.  The right knee was painful with weight bearing.  X-ray showed no evidence of a significant joint effusion.  Additional views of the patella were not obtained because of inability to contact the Veteran.  The impression was of no gross bony lesion seen in the right knee.  It was further noted that the patella was not properly evaluated due to inability to obtain additional X-rays.  

Also of record is reference to a January 2006 sprain of the foot in an "accident in home."  The Veteran's April 2006 separation examination report is also available for review.  That report includes a detailed inservice medical history as provided by the Veteran.  While reporting inservice treatment for various conditions to include back spasms and foot neuromas, as well as treatment for a concussion and for indigestion, he specifically noted that he had no knee complaints.  Similarly, there was no report of ankle problems.  Moreover, no chronic disorders of the right knee or left ankle were diagnosed.  

Post service VA records dated subsequent to service and through the current day are of record.  These records are essentially negative for additional reports of knee or ankle problems.  VA examination in October 2007 showed that the right knee and left ankle strains were resolved, and examination showed that both were normal.  Similarly, upon additional VA examination in May 2013, examination showed "normal knees for age" and range of motion (ROM) tests for the right knee and left ankle were full.  Still, the examiner diagnosed right knee strain and left ankle sprain, but he opined that neither condition resulted from military service.  For rationale, he noted that the Veteran himself checked that he had no knee or ankle problems at time of service separation.  Moreover, the STRs were silent for knee or ankle diagnoses.  The examiner also noted that it would be only with resort to speculation to opine whether or not the Veteran's right knee strain or left ankle sprain were caused or aggravated to any degree of military service.  

Additional VA examination was conducted in May 2014.  While the report essentially pertains to the left knee, right knee X-ray was reported as normal.  

Analysis

Under the circumstances of this case, while the examinations of records are equivocal as to whether current right knee and left ankle disorders are actually present, the Board will assume that the Veteran has been diagnosed as having right knee strain and left ankle sprain.  

The remaining question is whether currently manifested right knee strain or left ankle sprain were incurred during or as a result of the Veteran's active military service.  Review of the available STRs does show that the Veteran injured his right knee and suffered an ankle sprain during service.  It is significant to note, however, that upon separation examination in April 2006, the Veteran supplied a detailed history as to his inservice treatment for various conditions, but did not mention the right knee or left ankle.  This fact suggests that any former problems with the right knee or left ankle were resolved.  As noted above, post service records are essentially negative for medical findings showing actual right knee or left ankle conditions.  Testing, to include a right knee X-ray, shows essentially normal medical findings.  However, even assuming that current right knee and left ankle conditions are present, the VA examiner opined that no such disorders were of service origin.  

Thus, with respect to the right knee and left ankle, the file contains a VA medical opinion to the effect that any current conditions of the knee and ankle were less likely than not incurred in or caused by service, explaining that the Veteran did not report such at separation and no disorders were diagnosed.  As the conclusions reached by the VA examiner in 2013 were based on review of the Veteran's lay and factually accurate clinical history, to include VA treatment records and post service examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, the Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence or credible lay reports to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

It is important to note that the Veteran's representative, in a July 2015 brief, argued that the May 2013 VA examiner's opinions regarding etiology were fraught with ambiguity" and inadequate because he noted that it would be mere speculation to find that the Veteran's right knee or left ankle conditions were related to service.  

In this regard, the Board is cognizant of the holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

With regard to the May 2013 opinions, as detailed above, the VA examiner reviewed the VA treatment records and examined the Veteran.  The examiner summarized the relevant facts and history, and provided opinions that current right knee and left ankle conditions were not of service origin.  The examiner also noted that it would be mere speculation to relate any such current conditions to active service in that no such disorders were noted at time of service separation.  To be adequate, a medical opinion must do more than state a conclusion that etiology of a disability is unknown or unknowable; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinions").  The necessary explanation was provided by the VA examiner in this case, as discussed above.  In assessing the value of the May 2013 opinions in terms of the Veteran's claims, the Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the Board finds that the May 2013 examiner's opinions to be well supported and explained.  The Board accords the opinions significant weight.

The Veteran is competent, even as a layperson, to proclaim having experienced right knee and left ankle symptoms since his discharge from service, i.e., a continuity of symptomatology, although such accounts are found to lack credibility in this case.  38 C.F.R. § 3.303(b) (2015); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  However, he is not capable as a layperson of offering an opinion regarding the etiology of his claimed right knee and left ankle disorders.  He is not a medical professional and, as such, the questions of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The weight of the evidence confirmed by medical findings shows that the Veteran's claimed chronic right knee strain and chronic left ankle sprain were not present during military service, and are not shown by the probative evidence to be etiologically or causally related to his military service, or to have been manifested until numerous years after service discharge.  

For the foregoing reasons, the Board finds that the service connection claims for right knee and left ankle disorders must be denied.  In reaching these conclusions, t
he Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left ankle disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


